       Case 1:20-cr-00146-RA Document 2 Filed 02/20/20 Page 1 of 7




UN ITED STATES DISTRICT COURT
SOU THERN DISTR I CT OF NEW YORK
                                      X

UN ITED STATES OF AMERICA                  SEALED INDI CTMENT

               - v. -                      20 Cr .

 EARL INGARFIELD ,

               Defendant .
                                                                1 4.6,
                                      X

                                 COUNT ONE
                  (Conspiracy to Commit Securities Fraud)

      The Grand Jury charges:

      1.       From at least in or about 2013 through at least in or

about March 2014 , in the Southern District of New York and

elsewhere , EARL INGARFIELD, the defendant , and others known and

unknown, willfully and knowing l y combined , conspired,

confederated , and agreed together and with each other to commit

an offense against the United States, to wit, securities fraud ,

in violation of Title 15 , United States Code, Sections 78j (b)

and 78ff , and Title 17, Code of Federal Regulations , Section

240.l0b - 5.

      2.       It was a part and object of the conspiracy that EARL

INGARFIELD, the defendant, and others known and unknown,

willfully and knowingly , directly and indirectly , by use of the

means and instrumentalities of interstate commerce , and of the

mails , would and did use and employ, in connection with the
     Case 1:20-cr-00146-RA Document 2 Filed 02/20/20 Page 2 of 7




purchase and sale of securities , manipulative and deceptive

devices and contrivances , in violation of Title 17 , Code of

Federal Regulations , Section 240 . l0b - 5 , by :   (a) employing

devices , schemes , and artifices to defraud ;       (b) making untrue

statements of material fact and omitting to state material facts

necessary in order to make the statements made , in the light of

the circumstances under which they were made , not misleading;

and (c) engaging in acts , practices , and courses of business

which operated and would operate as a fraud and deceit upon

persons , in violation of Title 15 , United States Code , Sections

78j (b) and 78ff .

                                Overt Acts

     3.      In furtherance of the conspiracy and to effect the

illegal object thereof , EARL INGARFIELD , the defendant , and

others known and known , committed the following overt acts ,

among others , in the Southern District of New York and

elsewhere:

             a.   On or about May 11 , 2013 , INGARFIELD exchanged at

least two emails with a co-conspirator not named as a defendant

herein ("CC-1 " ) regarding the acquisition of two Belize

international business companies (together, the " IBCs " ) , both of

which were shell companies .

             b.   On or about October 15 , 2013 , INGARFIELD caused a

disclosure statement to be publically filed on behalf of

                                     2
    Case 1:20-cr-00146-RA Document 2 Filed 02/20/20 Page 3 of 7




Suburban Minerals Corp.    (" SUBB " ) , which purported to be a mining

company and which traded under the symbol SUBB .        The disclosure

statement was materially false in that it failed to identify

INGARFIELD as a control person of SUBB or as a beneficial owner

of more than 10% of any class of SUBB ' s shares .

            c.   On or about November 25 , 2013 , INGARFIELD wrote

an email to CC-1 instructing CC-1 that investment accounts

needed to be " opened ASAP " for the IBCs " as everything is pre

approved on SUBB ."

            d.   On or about January 7 , 2014 , INGARFIELD caused a

press release to be publicly issued by SUBB that was materially

fa l se in that it stated that SUBB had signed a letter of intent

to acquire a producing diamond mine in the Central African

Republic.

            e.   In or about February 2014 , INGARFIELD directed an

individual not named as a defendant herein (" Individual-1 " ) to

attend a meeting in Manhattan regarding the closing of the

purported acquisition of the purported diamond mine , and

Individual-1 did then attend that meeting in Manhattan .

            f.   On or about February 14 , 2014 , proceeds from

sales of SUBB were wired through a bank located in the Southern

District of New York to an account whose beneficial owner was a

shell company controlled by INGARFIELD.

             (Title 18 , United States Code , Section 371 . )

                                    3
        Case 1:20-cr-00146-RA Document 2 Filed 02/20/20 Page 4 of 7




                                    COUNT TWO
                                (Securities Fraud)

       The Grand Jury further charges:

       4.     The allegations set forth in paragraph 3 of this

Indictment are hereby repeated , · realleged , and incorporated by

reference as if fully set forth herein .

       5.     From at least in or about 2013 through at least in or

about March 2014, in the Southern District of New York and

elsewhere , EARL INGARFIELD , the defendant , willfully and

knowingly , directly and indirectly , by use of the means and

instrumentalities of interstate commerce, and of the mails, u se d

and employed , in connection with the purchase and sale of

securities , manipulative and deceptive devices and contrivances ,

in violation of Title 17 , Code of Federal Regulations , Section

240 .l 0b - 5 , by :   (a) employing devices , schemes , and artifices to

defraud ;    (b) making untrue statements of mater i al fact and

omitting to state material facts necessary to make the

statements made , in the light of the circumstances under which

they were made , not misleading ; and (c) engaging in acts,

practices , and courses of business which operated and would

operate as a fraud and deceit upon persons , to wit , INGARFIELD

engaged in a scheme to manipulate SUBB ' s stock price , including

by causing fraudulent misrepresentati o ns and material omissions

to be made in press releases and public disclosure documents



                                        4
      Case 1:20-cr-00146-RA Document 2 Filed 02/20/20 Page 5 of 7




that were issued by SUBB.

     (Title 15, United States Code , Sections 78j (b) and 78ff ;
  Title 17 , Code of Federal Regulations , Section 240 . l0b-5; and
             Title 18 , United States Code , Section 2 . )

                        FORFEITURE ALLEGATION

     6.     As a result of committing the offenses alleged in

Counts One and Two of this Indictment, EARL INGARFIELD , the

defendant , shall forfeit to the United States , pursuant to Title

18 , United States Code, Section 981 (a) (1) (C) and Title 28,

United States Code , Section 246l(c) , any and all property, real

and personal , that constitutes or is derived from proceeds

traceable to the commission of said offenses, including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offenses.

                     Substitute Assets Provision

     7.     If any of the above-described forfeitable property , as

a result of any act or omission of the defendant:

            a.   cannot be located upon the exercise of due
            diligence;

            b.   has been transferred or sold to , or deposited
            with, a third person;

            c.   has been placed beyond the jurisdiction of the

            Court;

            d.   has been substantially diminished in value; or




                                    5
      Case 1:20-cr-00146-RA Document 2 Filed 02/20/20 Page 6 of 7




             e.   has been commingled with other property which

             cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section 853(p) and Title 28 , United States

Code , Section 2461(c) , to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable

property .

               (Title 18, United States Code , Section 981 ;
             Title 21 , United States Code , Section 853; and
              Title 28 , United States Code , Section 2461 . )



                                         GE~B~
                                         United States Attorney




                                     6
Case 1:20-cr-00146-RA Document 2 Filed 02/20/20 Page 7 of 7




            Form No . USA- 33s - 274   (Ed . 9-25 - 58)



                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK


                  UNITED STATES OF AMERI CA

                                v.

                       EARL INGARFIELD ,

                                               Defendant .


                           INDICTMENT

                              20 Cr.

               (15 U. S . C . § § 78 j (b) and 78 ff;
                   17 C . F . R. § 240 . l0b - 5 ;
                  18 U. S . C . §§ 371 and 2 . )

                    GEOFFREY S . BERMAN
                   United States Attorney
